Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The reply filed July 1, 2020 is acknowledged; the arguments and newly presented claims have been fully considered. As a result, the application has been allowed.
Allowable Subject Matter
Claims 14, 19-27, 29-32, and 36-41 have been allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses:
Re 14:  In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “with a tolerance of 10°.”
While Shinkai teaches the remainder of the claim, Shinkai is totally silent as to the tolerance of the angle; moreover, there is nothing in Shinkai that indicates it is modifiable to have the stated tolerance.  And nothing in the best prior art of record teaches said tolerance.

Re 27: “wherein the tilted reflection element has at an inner side a lower side face oriented within a range of +/-10 degrees parallel to the respective straight line of the reflection element, wherein the lower side face of the inner side is arranged with an angle with regard to the inner side of the total reflection section of the reflection element, wherein the inner side is [[and]] arranged closer to the light-emitting component than the total reflection section.”

Re 19-26, 29-31, and 36-41: these claims have been allowed by grace of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See attached PTO-892 form for all references considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875